— Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 .Page 1 of 15
Case 1:20-cv-11297-PBS Document 7 Filed 07/10/20 Page 2 of 2

Civil Action No.: 1:20-CV—-11297-PBS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

illiam P. Barr, U.S. Attorney General,
This summons for (name of individual and title, if any) Office of the Attorney General, U.S. Department

Just
was received by me on (date) 07/14/2020 of Justice

C1 TI personally served the summons on the individual at (place)

on (date) 3; or

{1 J left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
[ J served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

{1 1 returned the summons unexecuted because ‘5 0r

Summons was served by delivering via US Postal Service - Certified Mail to

XX Other (specify) : William P. Barr, U.S. Attorney General, located in the Robert F. Kennedy Building at
950 Pennsylvania Ave, NW, Washington D.C 20530.
See below additional notes regarding service.

My feesare$Q.00 for travel and $0.00 _ for services, for a total of $0.00

I declare under penalty of perjury that this information is true.

l i 6 [rete A (
ate i Wai Signature
Matthew Ostman, Process Server

Printed name and title

 

900 Jackson St, Suite 750, Dallas TX 75202

Server's Address

 

Additional information regarding attempted service, etc:

Due to the COVID-19 pandemic the public does not have access to this building so service is to be made in
compliance w/ Rule 4(i) of the Federal Rules of Civil Procedure, that complaints & summonses can be
served on agencies through registered or certified mail. Certified Mail Receipt and Image of Mailing
Envelope are attached.

Documents Mailed: Federal Summons in a Civil Action, Complaint, Motion For Leave to Appear
Pro Hac Vice (x3)
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 2 of 15

hos Pree Ceara
CERTIFIED UN Re fl

Belen ET ill

 
 
 
 

 

   
   
   

tare Services & Fees (check box, acd fea ee te)
C]Return Recelpt tenner Serra )
DRetum Receipt (electronic) seu. eu. 00 f
Licentfied Mall Restricted Dellvery $ ~$f.o0 — f
DJ Adutt Signature Required $ —t0,00_/

[Adult Signatufe Restricted Delivery $_

Postage $11.75

fesrvose and re 15
i$

Sent To

William Barr, US Atty General i

 

V3
4
4

 

 

 

1s O10 D001 o529 4254

Peso PERRY PoP. Ave, NW
\ (MARION DIC> 20530 Yi

&: PS Form 3800, April 2015 PSN 7530-02-000-9047

     
 
   
 

 

 

 

See Reverse for Instructions

aime HO Meee ta
900 Jackson St, Suite 750
Dallas TX 75202

*kk PERSONAL & CONFIDENTIAL ***

William P. Barr, U.S. Attorney General

Office of the Attorney General, U.5. Department of Justice
Robert F, Kennedy Building
U.S. Department of Justice
950 Pennsylvania Ave, NW
Washington D.C. 20530

7019 O140 OO01 0529 4a5y

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN 400RESS, FOLD AT DOTTED L

Vigilant Adie dndal tt eo

ae

I A

7019 O140 0001 0529 4254

  
    

    
           

 

4

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

  

 

A. Signature

 

 

 

    

| ™# Complete items 1, 2, and 3, Flawere
| i Print your name and address on the reverse x
so that we can return the card to you. S Favaived by hind Neva) = I ees 701 - Oo a 0 0001 0529 4254
® Attach this card to the back of the maliplece, " y i j og

 

Oo

or on the front if space permits.

 

D. Is delivery address different from tem 17 CI Yes

. Artich cl id to:
ee a if YES, enter delivery address below: (] No

‘William P, Barr, U.S. Attorney
General

8004 pus of
PRanbey eunvuies yoy [7]
$  ranpe periasey ney Peyeg T]
3
204 WEY pened
AluO Hew aNSawOg

aa

aieg WerTTioM
evagoee) sdeoayy Winey 7]
Keepy) deoey wanyey

pe) Seey F SSSIAISS

S 1€}S0q ‘s'/n

   

$ Manged payoursey eaueutes unpy C)

 

 

 

 

Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 3 of 15

 

 

 

 

 

 

 

 

aqsO
a ‘|
Eb
sq 0
‘Office of the Attorney General, i o PA
‘U.S. Department of Justice Z al lmq \—j %
|Robert F. Kennedy Building "Bic wveed oF = es
| NW ef FO
Wash Bate iyan A AY Sq 3. Service Type C Priority Mall Exprese® = NS b> fh z oom od Ly
1 Adult Signature O Regletered Mall™ | Ul ct tect & =
| l | HUI Wi \| | | C Ad Signals Reatted Dlvery C2 Repitured Mal Restted Gy 0 it >A ie
a
| 9590 9402 4549 8278 3926 74 Cl Certtled Mall Restricted Delvery ——_] Return Recelpt for | - 4
Be ee Acted Dell (J Signature Confirmation™ | z © re i ‘?)
2, Article Number (Transfer from service Jabel) C Collect cn Delivery Ramtricied Delivery = snatiwe Centimation — | g 5 a
Cl Insured Mall Restroted Dollvery Rastrioted Delivery | i Ht F 7
{Ger 4800) E ps CE
| PS Form 3811, July 2015 PSN 7630-02-000-0063 Domestic Return Recelpt + 4 a i F
i ier eg copia a 3 5 i OF
ia E

 

  

 

 

 

 

 
—_ Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 4 of 15
Case 1:20-cv-11297-PBS Document? Filed 07/10/20 Page 2 of 2

Civil Action No.: 1:20-CV-11297-PBS
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) U.S. Department of Health & Human Services
was received by me on (date) 07/14/2020

I personally served the summons on the individual at (place)

 

on (date) 3 or

Cl T left the summons at the individual's residence or usual place of abode with (name)

, aperson.of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

. [J I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

C1 I returned the summons unexecuted because ‘sor

Summons was served by delivering via US Postal Service - Certified Mail to
JX. Other (specify) ; The US Dept. of Health & Human Services located in the Hubert Humphrey

Building at 200 Independence Ave, SW, Washington D.C 20201.

See below additional notes regarding service.

My fees are$Q.00 for travel and $0.00 for services, for a total of $0.00

I declare under penalty of perjury that this information is true.

Alero GN

Matthew Ostman, Process Server

Printed name and title

900 Jackson St, Suite 750, Dallas TX 75202

Server's Address

Additional information regarding attempted service, etc:

As per the Dept. of Health & Human Services website, General Counsel - Robert P. Charrow: Due to the
COVID-19 pandemic they do not have adequate staff to accept personal service of complaints &
summonses. Until further notice they insist on strict compliance w/ Rule 4(i) of the Federal Rules of Civil
Procedure that complaints & summonses may only be served on agencies through registered or certified
mail. Certified Mail Receipt and Image of Mailing Envelope are attached.

Documents Mailed: Federal Summons in a Civil Action, Complaint, Motion For Leave to Appear
Pro Hac Vice (x3)
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 5 of 15

are See Sea

sail ents ea a |

say em meth a

 

eae ee

For delivery information, visit our website at www.usps.com®, :

   
    
  

 

| Mail Fee $3. 55
Extra Services & Fees (check box, add mgt ae

[JRetum Recalpt (hardcopy) $ .
[J Return Receipt (electronic) $ oo
CCortited Mell Restricted Delvery $. 8 ey ary
[Adult Signature Required $__¢5-—9f— +

(Adult Signature Restricted Delivery $___

Postage $ { 1. 75

Total Postage and S18
. $18.15
Sent To

stata gto rO bn {iealth.& Human. Services. y

newman ent net nd ep end ence Ave SW
[Ci Stale AP ston D.C. 20201

PS Form 3800, April. 2015 PSN 7530-02-000-9047

 

 

Ree aA a

 

ae

ee O140 0001 0529 4230.

 

 

 

 

 

 

Sse nent ei

{
i
4
 
 

Ce eee ee ee

 

 

poroe pernenea gern piss

 

 

 

 

  
 

 

   
  

    

 

 

 

 

   

 

 

 

 

 

   

 

 

 

 

 

 

  
  

 

  
    

  

. ‘ a £ Sd ‘
rs 000-20" dd SLog Ainge wo4
7 — Tsang angedl neni $906-XXX-XX-XXXX NSd SI LL .
, t (oas$ 2840) |
| ‘ a | peunsul
| ua E Aioaljoq) PO}OLAEOY Aran POH ay panes Cl (aga eovves wou Je)stIbyL) JEQUINN IDLY “&
4 | 3 E ar SS sea meni oan 8
‘ 7 \ wal @A}}OC) UG 15610
4 iy a: nde — oomeaenceeurepniea 3] 86 SLE BLZB PSY ZOPE 06GB
Gas FE OE mms NMAC TATA
ee) i a & mommumnrermaars, somorenmesrees re! MMIII
a a 3 = a é3 qpsseudhes NOVY AON 1) adh) aqUeS "EG 10z0z ‘9°d voa8urysem
Tm Fa ff MS aay souspuedepul 00Z
“ FA uel | Te i SuTpring Seryduny *H a328qnH
ran < : 7 is EF [asunoy Te1eueg Jo VdTFIO Nay
ES Pts SaofAras.
ane) 5 au : |
ao ee fo a re UE aedaq *s8°N
ae § aoc : :mopeq sseippe Aenjep wwe ‘saa | HEWN @ YITPSH JO JuSwArBCod B”
ae aC) qusees 59: - Bi on een waaypessmce Anmen oC 1 pessaupp
Ore fy 3 at: fg “ose “g}uuled eaeds J] JU0. el} UO 40
SPS j i Gd ois Bi . ‘engidijeus eu }O HOBq OL} 0} PIBO SP YORNY mi |
2 wCpe ict i z [ ee bm Aionijeg Jo 8780 *D (owen Pejupd) Aq PeAjeoey "A "NOA 0} pueo OL} WiNjel UD eM Jey,OS |
ae re a LL. f i j ee ALS ES sesseuppy x esienel ey} UO SsaIppe Pue EWeU NCA IU ml |
° a : ae ls j j 3 i as” ey wedy [ scenes " pus 'z "| swey oyedwog m |
ees CO) i & | WSS? B
; 3 PBet Fae giles (4) EC)
= ult ri 5S : 3 ; i é j 33/8 = Aa = 5 Pee TREnen eee Ce eer eM aie) NOLLOAS SIH.
2 Eis is Bs | t
4 meee i wsoooaas 8 als 2 i i t
a GEeh b2S0 TOOU OhTO bod
Oo
oO
A QO&2h b2SO TOO0 Oho &btoe Tozoz *o°d woasutysen
MS aay souepuadeapul 00z
Q SutprEng Aezydung *y zeqny
ou Tasunoy) [ersueg Fo ooOTTTO INLLV
rn sedTAIeg ueWNy Y YITPEH Jo JuemZTedeg ‘S'f
“I

  

a#¥y¥ TVLLNACIANOD 9 TYNOSYdd yxy

MYM OFALYFD

(iiitiiniiiiedtealalalelial Att to ee
Ei eRErelelemigiaier ele) lela tel pep tes)
ce eer ee Eb eee la rl

O&2h 6250 TOO OhTO bTO2

    
 
  

 

Case 1:2( |

cOZSL XE seTTed
osé ®7FMS “As uosyoer O96
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 7 of 15
Case 1:20-cv-11297-PBS Document 7 Filed 07/10/20 Page 2 of 2

—_—

Civil Action No.: 1:20-CV—11297—PBS
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

Alex M. Azar, Il, United States Secretary of Health & Human
This summons for (name of individual and title, if any) Services - U.S. Department of Health & Human Services

was received by me on (date) 07/14/2020 .

Cl T personally served the summons on the individual at (place)

on (date) 3 or

C1 J left the summons at the individual's residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

[ I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

C] I returned the summons unexecuted because ’_30r

Summons was served by delivering via US Postal Service - Certified Mail to
XX Other (specify) : Alex Azar ll, US Secretary of Health & Human Services, located in the Hubert
Humphrey Building at 200 Independence Ave, SW, Room 120F, Washington D.C.
20201. See below additional notes regarding service.

My fees are $0.00 for travel and $0.00 for services, for a total of $0.00 .
I declare under penalty of perjury that this information is true.

4(16[2072

Date ? \-Server's Signature

 

Matthew Ostman, Process Server

Printed name and title

900 Jackson St, Suite 750, Dallas TX 75202

Server's Address

Additional information regarding attempted service, etc:

As per the Dept. of Health & Human Services website, General Counsel - Robert P. Charrow: Due to the
COVID-19 pandemic they do not have adequate staff to accept personal service of complaints &
summonses. Until further notice they insist on strict compliance w/ Rule 4(i) of the Federal Rules of Civil
Procedure that complaints & summonses may only be served on agencies through registered or certified
mail. Certified Mail Receipt and Image of Mailing Envelope are attached.

Documents Mailed: Federal Summons in a Civil Action, Complaint, Motion For Leave to Appear
Pro Hac Vice (x3)
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 8 of 15

       

3. Postal Service”. i.
CERTIFIED MAIL® ea

 
    

 

  
 
 

 

 

 

 

 

  

 

‘ X fey reet ee ET al :

17

_s

‘rr

«fu

tals $7.85 ;

| Erin Savas A FOS EO add fee (PeenP) '
Return Receipt (hardcopy) ¥

i mi (Return Receipt (electronic) 370,00, :

2 | Cocertited Mall Restricted Delivery s__ $0.00 /

4 a | Dladut signature Required $

: (CAdutt Signature Restricted Delivery $e

4 oOo =, r

J Postage $11.75 VY

mt sorarP tage and Fy 1

i o . ostage an 73 15

+ OF |Sentvo ‘

cL fdex Azar. US Sec of Health & Human. |

i4 Sta pape Ne, Pe fence Ave SW, Rm 120 F 3

! Cyaan Zieton DIC 20201 ,

 

 

a
2e0 Jackson St .

Suite 750
Dallas TX 75202

Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 9 of 15

SENDER: COMPLETE THIS SECTION

| M@ Complete items 1, 2, and 3.
| @ Print your name and address on the reverse
| so that we can return the card to you.

| Mf Attach this card to the back of the mailpiece,
| or on the front if space permits.

*** PERSONAL & CONFIDENTIAL ***

Alex M. Azar,II, United States Secretary)of Health & Human Services
U.S. Department of Health & Human Services

Hubert H. Humphrey

200 Independence Ave SW

Room 120 F

Washington D.C. 20201

COMPLETE THIS SECTION ON DELIVERY

 

A. Signature

Di Agent
x 0 Addressee
B. Received by (Printed Name) C. Date of Delivery

 

 

 

| 1. Article Addressed to:
| Alex M. Azar, II, United States

Sec. of Health & Human Services
; Hubert H. Humphrey Building

; 200 Independence Ave SW, Room 12
i Washinton D.C. 20201

UMEDA NEA EA

9590 9402 4549 8278 3926 81

D. Is delivery address different from item 17 C1 Yes
lf YES, enter delivery address below: O No

Wg

 

 

 

3. Service Type O Priority Mall Express®

O Adult Signature 0 Registered Mail™ |
O Adult Signature Restricted Delivery (J Registered Mall Restricted,
O Certified Mall Dellvary

U Certified Mail Restricted Dellvery DO Retum Receipt for
0 Collect on Delivery Merchandise

 

| 2, Article Number (Transfer from service label)

CJ Collect on Delivery Restricted Delivery 1 Signature Confirmation™

 

0 Insured Mall O Signature Confirmation |
C Insured Mail Restricted Delivery Restricted Delivery
! fover $500)

Building

  

a aR) aoe Pad thar reais

7019 O140 0001 0529 yzy7

feel edt ed mel ale Td ele

  
     

ea Fy

  

ee eee

Ee

Li

70195 0140 001 o525 yey
7029 O140 o001 1529 yay

   

  

 

renee eR ee a oly oa Le or)

 

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

 

Domestic Return Receipt

i

SUONONIYSUy AO) ESerert Elis]

TOZOZ..0°C Uo{euz eRe

 

 

           

         
      

 

   

 

  

      

 

 

 

 

a le ae] a

2 i ior) FS
Bio} F a/EELE Eo Fie ctS mi
ain g gagisas ea eee
me | a) ee eres 708 Bek
pai o ze@e3¢) = ra i

bgN | s| [Ssg22s 3)  Bieie
Som | 3} (222083) Ey ue
oo 3 ga83 3 si=m 2
Sc 2 2°") TB eee
Rita $2 3 — | oe
Asien avawed - oh
2 io 3) (OB Beaty
>i g moma eee
dio g 5 Se
oni | Pai

c s & f
ba mH ie
pi od
= sf
ie . CE

t a om FO

cE ni:

Ty > aS

ivi

 

 

 

 
— Case 1:20-cv-11297-PBS Document12 Filed 07/16/20 Page 10 of 15
Case 1:20-cv-11297-PBS Document 7 Filed 07/10/20 Page 2 of 2

rover na thes

Civil Action No.: 1:20-CV—-11297—-PBS
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))
Roger Severino, Director, Office of Civil Rights - U.S.
This summons for (name of individual and title, if any) Department of Health & Human Services

was received by me on (date) 07/14/2020 .

 

CO J personally served the summons on the individual at (place)

 

on (date) 3; or

 

C1 1 left the summons at the individual's residence or usual place of abode with (name)
, 4 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

ED I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or

 

(1. returned the summons unexecuted because * sor

Summons was served by delivering via US Postal Service - Certified Mail to
XX Other (specify) ; Roger Severino, Director, Office of Civil Rights, located in the Hubert Humphrey
Building at 200 Independence Ave, SW, Room 515F, Washington D.C. 20201
See below additional notes regarding service.

My fees are$Q.00 for travel and $0.00 for services, for a total of $0.00

 

 

I declare under penalty of perjury that this information is true.

dib(2ar - . MY
Date \_ ers Signature

Matthew Ostman, Process Server

Printed name and title

 

900 Jackson St, Suite 750, Dallas TX 75202

Server's Address

 

Additional information regarding attempted service, etc:

As per the Dept. of Health & Human Services website, General Counsel - Robert P. Charrow: Due to the
COVID-19 pandemic they do not have adequate staff to accept personal service of complaints &
summonses. Until further notice they insist on strict compliance w/ Rule 4(i) of the Federal Rules of Civil
Procedure that complaints & summonses may only be served on agencies through registered or certified
mail. Certified Mail Receipt and Image of Mailing Envelope are attached.

Documents Mailed: Federal Summons in a Civil Action, Complaint, Motion For Leave to Appear
: Pro Hac Vice (x3)
Case 1:20-cv-11297-PBS Document12 Filed 07/16/20

  
 
    

ats Pet oe ca

 

 

 

 

 

 

 

 

 

 

 

i
os
j CERTIFIED eto eae
~~ Domestic Mail cad oo
Iu
jo

r 2

fu [Certified MailFee $4.55 Ongi
ro 2.85 16

oO tara Services & Fes Gieck bom aos $2 a] Sas

cj | CiRetim Ress hao sora mo)

Return Receipt (electronic) P
a Li cortified Mat Restricted Delivery a eon
Ll Aduit Signature Required $__ $itin |

a Clad Slgnahre Resticted Detvery § Ue ¢ | mr,

[Postage $11.75 id ;
\a x Ssarss/4o26
i o | ostag 13.15 ] 205%
1 O (Sento '
id Roger Serevino , Director, Off Civil Rigt
in Ste gr te ae Se FOF Ave, SW |
i NCWeetiate?on DICT 20201
_ ?S Form 3800, April 2015 PSN 7530-02-000-9047 :. See Reverse for ee

Page 11 of 15
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 12 of 15

900 Jackson St,
TR 75202

Dallas,

Suite 750

 

 

**k*k PERSONAL & CONFIDENTIAL ***

Roger Severino, Director, Office of Civil Rights
U.S. Department of Health & Human Services
Hubert H. Humphrey Building
2060 Independence Ave, SW
Room 515 F

Washington D.C. 20201

7019 O140 0001 0529 4276

Loe eae eee) eee Le) ee)
OF THE RETURN ADDRESS. FOLD AT DOTTED LINE

CERTIFIED MAIL

   

 

      
  

 

     

 

   

 

   
     

    
  
 
  

 

 

   
   

 

 
 
  
 

 

 
 

 

 

 

    

    

 

 

 

 

    

   

 

 

 

 

      

eee ea ce —__—

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY |
| Mi Complete items 1, 2, and 3. ces — |
) @ Print your name and address on the reverse 4
«50 that we can return the card to you. _ DD Addressee 7019 O40 0002 0529 4278
| ™ Attach this card to the back of the mailpiece, B. Received by (Printed Narne) C. Date of Delivery 2025 DLO O001 0525 4278
|  aron the front if space permits.
“Tr Aisle Addressed to: D. is delivery address different from item 17 C1 Yes ys ngig|” 3 s/900008 ? .
| Roger Severino, Director, Office If YES, enter delivery address below: [] No g abe al z We itis z _ : tw
ee : eH ‘ z eS bee ee
| of Civil Rights g en | aaE 3 Oo cf
| U.S. Department of Health & Human | ed of: Bein 3 Sigsfe 3 E = 9
bat) oa) —o
| Services — Hubert H. Humphrey Bldg : By So) con i i [ Wi “Tl AS aa
: 200 Independence Ave, 5W | 8 = ee z e ; mB S A oa
| Room 515F Books ; =
| Was in ton D.C. 20201 3. Service Type C1 Priority Mall Express® cae OC Bao g — 2 = =
| C2 Aduit Signature 1 Registered Mall™ , a | OF enna ed 0 a >=
ANIA Oa Sage Patsy Res ee a | OB ME
: o Malk® \ MO p> ip rE Ca
Ci Cantified Mall Restricted Delivery C1 Return Receipt for aig 5
9590 9402 4549 8278 3926 43 i Collect on Delivery he ee cane H Sob i >A EES
2. Article Number (Transfer from service label) Ci Collect on Delivery Rasticted Delivery Signature Confirmation | 5 in : ay om
| © ingured Mall Restricted Delivery Restricted Delivery = 28 re ay 0
| (over $500) , rE S m
! PS Form 3811, July 2015 PSN 7930-02-000-9053 Domestic Return Flecelpt k 5 I
i 2s poecst 1 Ck a

E 6 (ORE

A ; Imig

 

 

 

 

 
   

 

 

 

tpi ia
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 13 of 15
Case 1:20-cv-11297-PBS Document7 Filed 07/10/20 Page 2 of 2

Civil Action No.: 1:20-CV—11297-PBS

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

_ oo, Seema Verma, Administrator, Centers for Medicare &
This summons for (name of individual and title, if any) Medicaid Services - U.S. Department of Health & Human

Services
was received by me on (date) 07/14/2020 .

 

(1.1 personally served the summons on the individual at (place)

 

on (date) 5 or

 

 

{1 J left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

Di I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or

 

(2 T returned the summons unexecuted because ; or

Summons was served by delivering via US Postal Service - Certified Mail to
J Other (specify) : Seema Verma, Administrator, Centers for Medicare & Medicaid Services, located
P ‘in the Hubert Humphrey Building at 200 Independence Ave, SW,
Washington D.C. 20201. See below additional notes regarding service.

My fees are$Q.0Q _ for travel and $0.00 for services, for a total of $0.00 .

 

I declare under penalty of perjury that this information is true.

\G(t0l0. ae

Date , 7 \U Sefver's Signature

Matthew Ostman, Process Server

Printed name and title

900 Jackson St, Suite 750, Dallas TX 75202

Server's Address

 

Additional information regarding attempted service, etc:

As per the Dept. of Health & Human Services website, General Counsel - Robert P. Charrow: Due to the
COVID-19 pandemic they do not have adequate staff to accept personal service of complaints &
summonses. Until further notice they insist on strict compliance w/ Rule 4(i) of the Federal Rules of Civil
Procedure that complaints & summonses may only be served on agencies through registered or certified
mail. Certified Mail Receipt and Image of Mailing Envelope are attached.

Documents Mailed: Federal Summons in a Civil Action, Complaint, Motion For Leave to Appear
Pro Hac Vice (x3)
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 14 of 15

   

at
ran aon

ALE yr) Seat
‘CERTIFIED LT ea

Domestic’ Mail ee

 

  
   
 
  
  

 

   
 
   
 

Extra Services & Fee®” ie add fee a 16)
Cineturn Receipt road bat $ ee ereS ¥

(C)Return Recelpt (electronic) $__

LiCentified Matt Restricted Delivery $

[JAdutt Signature Required $

LJ Adutt Signature Restricted Delivery $

 

| ge ostmark |
Sh fein

  
 

 

    
  

ete 4
Sent To Pita Ls

sig ey Meee Admin. Centers for Medical

 

a" O140 O001 0529 4eb1

 

 

A EL ee aS nine fomrsieme MeRR bee ne tp Me A ee

 

     

SUL ea eS SOR UCR R Ca Sia Ae RM LC OL
i

 
   

 
Case 1:20-cv-11297-PBS Document 12 Filed 07/16/20 Page 15 of 15

900 Jackson St, Suite 750
Dalaas TX 75202

*** PERSONAL & CONFIDENTIAL ***

Seema Verma, Administrator, Centers for Medicare & Medicaid Services
U.S. Department of Health & Human Services

Hubert H. Humphrey Building
200 Independence Ave, SW
Washington D.C, 20201

  

7019 O140 OO01 0529 y42p1

PLACE STICKER AT TOP GF ENVELOPE TO THE RIGHT
as ee) eee hg DOTTED LiNE

ee ee ee ee

CERTIFIED MAIL |

!
COMPLETE THIS SECTION ON DELIVERY |
0 Agent !

  
            

     

SENDER: COMPLETE THIS SECTION

   

 

 

   
      

    

 
  

 

 
    

    
 

  

         

 

 

 

     

       

 

 

 

 

 

 

 

 

 

    

 

| = Complete items 7, 2, and 3.
' Mf Print your name and address on the reverse x
| so that we can return the card to you. C) Addressee ?OL9 OL40 0001 0525 yap,
: ot B. Received by (Printed Name) C. Date of Delivery } :
@ Attach this card to the back of the mailpiece, 7019 140 op D1 os
or on the front if space permits. se 29 4ebl
1. Article Addressed to: D. Is delivery address different from item 1? 0 Yes | | oR NBing|” ai” slo oooog” gl 75
Seema Verma, Administrator, IFYES, enter delivery address below: = [] No | s & Sins wife t F Fg 7 AR 2 —
Centers for Medicare & Medicaid my S we | TE : iq LO a ea a
: 2 r a a oe 22 j
i Services - U.S. Department of | - ee Bac s He ee z Sea A
Health & Human Services | 3 Si Seis : iH [ i Te Baw a
i i < el
| 200 Independence Ave, SW a? Se i aos g3 “TIEL ES m —
| Washington D.C. 20201 qo ae fag lend eae
j 3. Service Type C Priority Mail Express® = - Bs: ag i = 3 = =
i (2 Adult Signature C Registered Mall™ a iss ooam we © | >>
O Adult Signature Restricted Delivery o oe Mail Restricted! mao hd. z 2 Pa?
| LD Cattified Malle Dallvery | A bis g wens ee
| 9590 9402 4549 8278 3926 67 C Certified Mall Restricted Delivery C Return Receipt for Ba Nich 8 s @. =
| D Collact on Delivery Merchandise af an | a oo! > < 5
| 2. Article Number (Transfer from service /abel) Q Collect on Delivery Restricted Dellvary Seco emenCr | m iY ‘ ES
| D Insured Mail ignature Confirmation =| i g 5 rm
| O Ineured Mall Restricted Dalivery Restricted Delivery | i S Ph ite
\ (over $500) : 1 ; g ' Es ani
{ PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt j | 5 ie S
sic sig eum ogee : ae i 4 E ' c : ia |
Fd q = j
A (AE
aay o
: me
A :
iS
a

 

 

 

 

 
 
